DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over
Procop, Mathias, and Vasile-Dan Hodoroaba. "X-ray fluorescence as an additional analytical method for a scanning electron microscope." Microchimica acta 161.3 (2008): 413-419 [hereinafter Procop] in view of HUT73996A [Pozsgai] (machine translation provided).

Regarding Claim 1:
Procop teaches an apparatus (abstract) comprising: 
a source for generating an electron beam (SEM source in Fig. 2); 
a holder for receiving a sample (holder under sample in Fig. 2); and 
a conductive member arranged between the source and the holder (Fig. 2 –metal foil), 
the conductive member is movable from a first position to a second position (the foils of Procop move from a first position, i.e. where they do not interfere with the electron beam, to a second position, i.e., where they do interfere with the electron beam, at least when they are placed into position from outside the chamber)
wherein if the conductive member is arranged at the first position, the electron beam impinges directly on the sample to provide a first analysis reading (wherein the foil is out of the beam line, the SEM is configured to perform a traditional SEM analysis) and when the conductive member is arranged at the second position, the electron beam impinges on the conductive member to emanate an X-ray beam on the sample to provide a second analysis reading (as shown in Fig. 2). 
However, Procop does not expressly teach that the apparatus is configured to perform the first analysis when the conductive member is arranged at the first position. Nonetheless, using the SEM as an SEM, e.g., to analyze secondary electron emitted from the directly irradiated specimen, is implicitly disclosed by the use of an SEM at all. It would have been obvious to one of ordinary skill in the art before the effective time of the invention to use the SEM as an SEM, i.e. irradiate the specimen with electrons and image the resulting particles, whenever the metal foil was not intersecting the beam. One would have been motivated to do so since this would provide additional data about the topology and composition of the specimen. 
Further, Procop does not teach that the conductive member is movable between two positions within an electron beam analysis system. This limitation is interpreted to mean that both positions are within the vacuum chamber of the electron beam analysis system.
 Pozsgai teaches a transmission X-ray anode adaptor for an electron microscope. Abstract. The second embodiment of Pozsgai explains that the position of the adaptor within the vacuum chamber of the system can be adjusted from a position where the transmission anode is out of the beamline so that the sample is subject to electron beam imaging (i.e., the claimed first position) to a position where X-ray fluorescence analysis occurs (i.e. the claimed second position).  Pozsgai final paragraph. 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the teachings of Pozsgai to move the XRF adaptor between positions within the vacuum chamber of the electron beam analysis system of Procop. One would have been motivated to do so since this would prevent venting of said vacuum system. See Pozsgai final paragraph.

Regarding Claim 3:
Procop teaches the apparatus of claim 1, wherein the emanated X-ray beam has a spot size larger than that of the electron beam when providing the second analysis reading (see Fig. 2, wherein the emanated x-ray beam has a larger spot size than the electron beam). 

Regarding Claim 4:
Procop teaches the apparatus of claim 1, wherein the emanated X-ray beam comprises X-ray beams characteristic of the conductive member (pg 416-Results and Discussions). 

Regarding Claim 5:
Procop teaches the apparatus of claim 1, wherein the conductive member comprises a metallic material (Fig. 2 – Mo, W, and Rh are all metallic). 

Regarding Claim 6:
Procop teaches the apparatus of claim 1, wherein the first analysis reading comprises an electron beam-based analysis reading (SEM provides an electron beam based analysis reading). 

Regarding Claim 7:
Procop teaches the apparatus of claim 1, wherein the first analysis reading comprises a scanning electron microscopy reading (Fig. 2 – SEM).

Regarding Claim 8:
Procop teaches the apparatus of claim 1, wherein the second analysis reading comprises an X-ray-based analysis reading (Fig. 2 – EDS). 

Regarding Claim 10:
Procop teaches the apparatus of claim 1, but fails to specify that the conductive member is movable along a longitudinal axis of the X-ray beam. It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify the step motor of Procop to step the foil along the longitudinal axis of beamline (which corresponds to the longitudinal axis of the X-rays). One would have been motivated to do so since this would allow for proper positioning of the foil along the beam axis with respect to the inspected specimen.

Regarding Claim 12:
Procop teaches the apparatus of claim 1, wherein the conductive member is configured to be detachably mountable onto a support structure of the electron beam analysis system (the foils of Procop are detachably mountable at least in that they are replaced; see also the positional adjustments of Pozsgai, wherein the conductive member, i.e. the transmission anode, is detached from the beamline to allow electron analysis).
Finally, it is noted that making parts of structure separable is obvious whenever it would be considered at all desirable to separate the parts or obtain access to those sections enclosed by said parts. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In the modified invention, it would be desirable to make the conductive anode member detachable from the stepper since this would facilitate replacing broken conductive anode members. As such, it would have been obvious to one of ordinary skill in the art before the effective time of filing make the conductive anode member detachable from the stepper motor of Procop since this would allow for the replacement of the conductive anode member.

Regarding Claim 13:
Procop teaches the apparatus of claim 1, wherein the conductive member can be moved closer to or further from the sample (Experimental – the foil is moved by step motors. As the motor moves the foil, it must either get closer to or further from the specimen. Therefor it is configured as claimed.). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Procop in view of Pozsgai, and further in view of US 10,453,579 B2 [Miyaoka]

Regarding Claim 2:
Procop teaches the apparatus of claim 1, but fails to teach that the emanated X-ray beam has a spot size smaller than 5 microns. Miyaoka teaches a transmission X-ray target that provides a very small spot size (abstract), including spot sizes with less than a 1 micron diameter (6:19-25). It would have been obvious to one of ordinary skill in the art to use the transmission X-ray target of Miyaoka in Procop in order to obtain an X-ray spot size smaller than “5 um.” One would have been motivated to do so since smaller spot diameters provide clearer images of a sample (Miyaoka 1:66-2:3)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Procop in view of Pozsgai, and further in view of US 2019/0285548 A1 [Nunney]
Regarding Claim 9:
Procop teaches the apparatus of claim 1, but fails to teach that the second analysis reading comprises an X-ray photoelectron spectroscopy reading. Nunney teaches performing X-ray photoelectron spectroscopy (XPS) on a sample surface (abstract). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the XPS detector and analysis of Nunney to Provop. One would have been motivated to do so since this would allow the user to measure additional aspects of the sample.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Procop in view of Pozsgai, and further in view of US 2004/0165699 A1 [Rusch]

Regarding Claims 14-17:
Procop teaches the apparatus of claim 1, but fails to teach that the conductive member comprises aluminum, magnesium, chromium, or gold. 
Rusch teaches a transmissive X-ray anodes with various embodiments comprising aluminum (paras 28, 35, 41), magnesium (para 41), gold (paras 30 and 40), and chromium (para 30). It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the transmissive anode (i.e. foil) of Procop with any of the above transmissive anode embodiments of Rusch. One would have been motivated to do so since provide an efficient anode for X-ray production (Rusch para 14).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the Procop reference to teach the elements specifically challenged in the argument.
Applicant argues that Procop fails to teach a detachably mounted conductive member. This is not persuasive.  Procop describes placing a piece of foil between an objective lens and a specimen, and Procop notes that the foil may be moved off the beamline. This combination of teachings at least suggests that the foil is detachable from the beamline. Further, even the most exacting interpretation of this limitation, i.e. a conductive member is entirely removed from the body of the device, is an obvious modification to the apparatus, since such removal is simply a step in the normal course of maintenance, i.e. replacing parts of the device.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881